Case 2:20-cv-00270-JLB-MRM Document 37 Filed 03/19/21 Page 1 of 1 PageID 154




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

PRN ROOFING, INC., a/a/o GEORGE
GALLA and LAVERNE GALLA,

             Plaintiff,

v.                                                 Case No. 2:20-cv-270-JLB-MRM

NATIONAL SPECIALTY INSURANCE
COMPANY,

             Defendant.


                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 36.) The notice is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on March 19, 2021
